Citation Nr: 1314300	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  09-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right knee arthritis, to include as secondary to service-connected status post right knee arthroscopic surgery with posterior horn medial meniscus tear.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected status post right knee arthroscopic surgery with posterior horn medial meniscus tear.

3.  Entitlement to a rating in excess of 10 percent for service-connected status post right knee arthroscopic surgery with posterior horn medial meniscus tear. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active military service from August 20, 2002, to September 11, 2002. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for right knee arthritis and a left knee disability, to include as secondary to her service-connected status post right knee arthroscopic surgery with posterior horn medial meniscus tear.  

At a VA examination in July 2008, a VA examiner found no evidence of arthritis in either knee.  The examiner provided diagnoses of right knee tendinitis and left knee strain.  The examiner did not provide a nexus opinion with respect to the right knee tendinitis, and did not indicate whether the left knee strain was aggravated by the service-connected right knee status post right knee arthroscopic surgery with posterior horn medial meniscus tear.  It is also noted that the VA examiner appears to have indicated that the Veteran's left knee disability was aggravated by the service-connected right knee disability, but then in the rationale section, she indicated that there was no correlation between the left and right knee disabilities. 

Following the July 2008 VA examination, the Veteran submitted an August 2008 treatment record from Dr. A. de B. that showed diagnoses of chondromalacia and early degenerative arthritis of both knees.  

In a January 2010 VA examination report, X-ray studies for the bilateral knees were negative.

Given the contradictory evidence of record, the number of years since the Veteran's last examination, and the high probability that the Veteran's disability picture has changed, the Board finds that the Veteran should be afforded another VA examination in order to determine the etiology of the diagnosed right knee tendinitis, left knee strain, and the bilateral knee chondromalacia and early degenerative arthritis.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A definitive opinion is also required as to whether a left knee disability - variously diagnosed as left knee strain, chondromalacia, and early degenerative arthritis is aggravated by the service-connected status post right knee arthroscopic surgery with posterior horn medial meniscus tear.

With respect to the Veteran's claim for an increased rating for her service-connected status post right knee arthroscopic surgery with posterior horn medial meniscus tear, VA treatment records were most recently obtained in October 2009.  More recent VA records are not available via Virtual VA.  In addition, the most recent VA examination assessing the severity of this disability was performed in January 2010, over three years ago.  In light of the current state of the record, a contemporaneous VA examination is necessary.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Accordingly, updated VA treatment records must be obtained and associated with the Veteran's claims file and she is to be afforded a new VA examination.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify any outstanding private treatment records pertaining to her knee disabilities.  After securing the necessary authorization, obtain those records and any pertinent VA treatment records dated from October 2009.  Any negative response must be in writing and added to the claims file.  

2.  After obtaining any additional records, afford the Veteran an appropriate VA examination to determine the nature, etiology and severity of her knee disabilities.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent tests and studies should be accomplished and all pertinent symptomatology and findings must be reported in detail.  

Service Connection

a) The examiner is to indicate whether arthritis is present in the right knee.

b) If arthritis is present in the right knee, then the examiner is to render an opinion as to whether it is at least as likely as not that it is related to service; or, either caused or aggravated by the service-connected status post right knee arthroscopic surgery with posterior horn medial meniscus tear.  

If arthritis is not found on current examination or X-ray study, the examiner must resolve the discrepancy between the 2008 finding of early degenerative arthritis, the January 2010 X-ray findings, and the current findings.

c) For any current right knee disability found on examination, other than arthritis (e.g. chondromalacia, tendinitis), the examiner is to: i) render an opinion as to whether it manifests with objective signs and symptoms that are separate and distinct from the service-connected right knee disability of status post right knee arthroscopic surgery with posterior horn medial meniscus tear, ii) identify those signs and symptoms, and iii) indicate whether it is at least as likely as not related to service; or, caused or aggravated by the service-connected status post right knee arthroscopic surgery with posterior horn medial meniscus tear.

d) With respect to the claimed left knee disability, the examiner is to identify all current diagnoses related to the left knee.  For any left knee disability found present on examination (to include the July 2008 diagnosis of left knee strain), the examiner is to render an opinion as to whether it is at least as likely as not related to service; or, caused or aggravated by the service-connected status post right knee arthroscopic surgery with posterior horn medial meniscus tear.  

A complete rationale for all opinions must be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

Increased Evaluation 

Determine the current severity of her service-connected status post right knee arthroscopic surgery with posterior horn medial meniscus tear.  

a) The examiner is to report the ranges of right knee extension and flexion.  The examiner is to determine whether the disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations must be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  In this regard, the examiner should report the point in flexion and extension when pain is demonstrated. 

b) The examiner is also to report whether there is subluxation or lateral instability; and if present, the severity of the subluxation or instability. 

3.  Thereafter, the claims must be re-adjudicated.  If either decision remains adverse, the Veteran and her representative are to be provided a supplemental statement of the case and opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


